DETAILED ACTION
The papers submitted on 15 November 2021, amending claims 1, 6, 7, 9, 10, and withdrawn claims 16, 31, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 45-46 are objected to because of the following informalities:
The claims refer to “the shaping” of claim 1 but the amendments to claim 1 have replaced “shaping” with “separating”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Colegrove et al. (US 6,924,021 B1) in view of Leblond et al. (DE 60105338 T2), citations based on Foreign Image and Text (FIT).
Regarding claim 1, Colegrove discloses a method for fabricating a composite part (title/abstract), the method comprising: 
providing pre-consolidated charge of chips 38 of chopped fiber (FIG. 14; 4:58-5:14)
separating portions comprising shaped volumetric charges 41, 42, 43, 44, 45, 64, 65, 66 from the pre-consolidated charge (FIG. 7; 5:15-21), wherein each shaped volumetric charge 
compression molding the shaped volumetric charges within the die (FIG. 11; 7:8+).
Colegrove does not appear to expressly disclose the means of providing the pre-consolidated charge.
However, Leblond discloses similar methods for fabricating a composite part (title/abstract), the method comprising: calendaring 19 chopped segments 1 comprising fibers and resin, and forming the segments into a pre-consolidated layer 2, (FIG. 8, p. 5 last ¶ to p. 6 fourth ¶); equated with reducing a bulk factor of chips of chopped fiber while forming the chips into a pre- consolidated charge
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Colegrove to include the calendaring method of Leblond, in order to form articles in a conventional manner with the composite intermediate material.
Regarding claim 2, Leblond suggests calendaring (p. 6 first ¶) and Colegrove discloses compressing molding (7:8+). Although the prior art is silent to the bulk factor of between one and two the skilled artisan would recognize that the effect of the calendaring and compressing of Leblond and Colegrove would result in such a bulk factor as the processes are functional equivalent to those claimed, see MPEP § 2112.02. Further, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112 for further details.
Regarding claim 3, Leblond discloses placing the chips on a conveyor and calendaring (FIG. 8), equated with the claimed placing the chips of chopped fiber into a mold.

Regarding claim 5, Leblond discloses forming the charge into a winding and further processing (p. 6 fourth ¶) and Colegrove suggests cutting volumetric charges and places them within a mold/die (FIG. 7; 5:15+, 6:18+), which is equated with the claimed removing the pre-consolidated charge from the mold.
Regarding claim 6, Colegrove discloses disposing the volumetric charges at corresponding receptacles of the die (FIG. 7; 5:15+).
Regarding claim 7, Colegrove discloses disposing the volumetric charges at corresponding receptacles comprises placing the shaped volumetric charges flush against walls of the receptacles (FIG. 7; 5:15+).
Regarding claim 8, Colegrove discloses compression molding further comprises melting the shaped volumetric charges into molten chopped fiber comprising discontinuous fibers and thermoplastic (FIG 10-11; 6:18+).
Regarding claim 9, Colegrove disclose the shaped volumetric charges have the same mass as a composite part that they will be compression molded to form, e.g. there is no additional resin added (FIG 10-11; 6:18+).
Regarding claim 10, Colegrove discloses compression molding further comprises compression molding the molten chopped fiber into shapes defined by the receptacles, and cooling the molten chopped fiber into composite parts (FIG. 11; 7:8+).
Regarding claim 41, Colegrove discloses placing a shaped volumetric charge flush against at least one wall of the die (FIG. 7; 5:15+).
Regarding claim 42 and 44, Leblond suggests that the calendaring is performed at elevated temperature and pressure (FIG. 8, p. 5 last ¶ to p. 6 fourth ¶). The skilled artisan would recognize that the pressure and/or temperature would be dependent on the shape and composition of the chips and as such would optimize the pressure and/or temperature such that desired level of consolidation is achieved. As such the claimed 20-500 psi and 600-800º F. are 
Regarding claim 43, modified Leblond suggests that reducing the bulk factor is performed at a temperature above a melting point of the thermoplastic and below a degradation temperature of a thermoplastic in the chips (FIG. 8, p. 5 last ¶+).
Regarding claim 45, Colegrove suggests compressing the structure FIG. 11; 7:8+) which is equated with the claimed stamping .
Regarding claim 46, Leblond discloses trimming (p. 6 fourth ¶), Colegrove suggests cutting out the volumetric charges (FIG. 7; 5:15-21).
Regarding claim 47, Colegrove suggests the shaped volumetric charges do not protrude from receptacles of the die (FIG. 7, 10-11).
Regarding claim 48, Colegrove suggests the compression molding is performed at a temperature above a melting point of the thermoplastic and below a degradation temperature of a thermoplastic in the chips (FIG. 11; 7:8+)
Regarding claim 49, Colegrove discloses compression molding (FIG. 11; 7:8+) The skilled artisan would recognize that the pressure and/or temperature would be dependent on the shape and composition of the chips and as such would optimize the pressure and/or temperature such that desired level of consolidation is achieved. As such the claimed 20-5000 psi are result effective variables that would be obvious to the skilled artisan during routine experimentation (MPEP § 2144.05).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Colegrove et al. (US 6,924,021 B1) in view of Leblond et al. (DE 60105338 T2) and Gideon et al. (US 2011/0111172 A1).
Regarding claim 1, Colegrove discloses a method for fabricating a composite part (title/abstract), the method comprising: 

separating portions comprising shaped volumetric charges 41, 42, 43, 44, 45, 64, 65, 66 from the pre-consolidated charge (FIG. 7; 5:15-21), wherein each shaped volumetric charge individually corresponds with a shape and size of a corresponding receptacle of a die/mold 57, 58 (FIG. 10-11; 6:18-29); and 
compression molding the shaped volumetric charges within the die (FIG. 11; 7:8+).
Colegrove does not appear to expressly disclose the means of providing the pre-consolidated charge or that the composite is a portion of an aircraft.
However, Leblond discloses similar methods for fabricating a composite part (title/abstract), the method comprising: calendering 19 chopped segments 1 comprising fibers and resin, and forming the segments into a pre-consolidated layer 2, (FIG. 8, p. 5 last ¶ to p. 6 fourth ¶); equated with reducing a bulk factor of chips of chopped fiber while forming the chips into a pre- consolidated charge
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Colegrove to include the calendaring method of Leblond, in order to form articles in a conventional manner with the composite intermediate material.
Further, Gideon discloses a similar method of compression molding charges of fibrous chips (title/abstract and FIG. 1, 4) specifically for aircraft parts (¶ 39-42).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Colegrove to form aircraft parts of Gideon, in order to form articles in a conventional manner with the composite intermediate material. Although the prior art is silent to the bulk factor of between one and two the skilled artisan would recognize that the effect of the calendaring and compressing of Leblond and Duqueine would result in such a bulk factor as the processes are functional equivalent to those claimed, see MPEP § 2112.02. Further, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition .
Response to Arguments
Applicant’s amendments and arguments, see pp 2-9, filed 15 November 2021, with respect to the rejection(s) of claim(s) 1-10 and 41-49 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Colegrove (US 6,924,021 B1), Leblond and Gideon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WHITE ROGER B
US 2,949,054 A
Fisher, JR.; Edward McMurray et al.
US 2013/0189478 A1


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742